SHEB'WOOD, J.
Plaintiff sues defendant as a corporation for the sum of $502.50 for services rendered said district as attorney at law for taxes due the district, stating that such services were rendered at the instance and request of the Board of Supervisors of tile district.
A demurrer was filed to the petition on the ground that it stated no facts sufficient, etc. Thereupon the petition was adjudged insufficient in law and judgment accordingly. The trial court acting upon the theory that the demurrer involved *406the construction of section 6528, Revised Statutes 1889, and that in consequence of this, the general revenue law of this State was brought under review by reason of this action having been brought, and that, therefore, this court had jurisdiction of the appeal herein, ordered the cause to be sent to this court.
This view of the matter was entirely erroneous. This case no more involves the general revenue law of this State than would a suit against the collector for a personal debt of the latter, which could only be satisfied by moneys which the collector might earn in his official capacity.
The only point involved in this record is whether defendant is indebted to plaintiff in the sum of $502.50; that and nothing more.
Wherefore, this cause is ordered to be transferred to the St. Louis Court of Appeals.
All concur.